DETAILED ACTION
Claims 1, 2, 4-6, 8-11, 13-17, 19-21 and 23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9, 10, 13-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20170353499 A1) in view of Dozier et al. (US 2009/0070490 A1).

As to claim 1, Huang teaches a non-transitory machine-readable storage medium encoded with instructions that, when executed by a processor of a computing system, cause the processor to:
retrieve workload attributes (one or more respective properties that characterize the user-space instances of the plurality of user-space instances are identified; paragraph [0020], [0025]) associated with virtual machines and/or containers (virtual machines; paragraph [0021], [0023]) running on one or more host computing systems (electronic devices; paragraph [0048], [0071], [0072]) in a virtualized computing environment (virtualization environment; paragraph [0048], [0073]);
apply a clustering algorithm to the virtual machines and/or containers based on the retrieved virtual machines and/or containers attributes to generate a plurality of clusters, each cluster comprising virtual machines and/or containers with substantially similar configurations based on the workload attributes (Clusters 210 are formed based one or more properties that characterized the user space instances … access external network; paragraph [0099]-[0100] and paragraph [0020], [0024]); and
associate the virtual machines and/or containers in each cluster with at least one security policy to provide security services in the virtualized computing environment (For each respective cluster of the one or more clusters, a respective set of security policies are identified that define authorized … in the respective cluster; paragraph [0020], [00990] and [0101]).
Huang does not teach perform a distance analysis using the retrieved workload attributes to generate a distance matrix that identifies a distance between each virtual machines and/or containers and each other virtual machines and/or containers; and perform the cluster analysis based on the distance matrix.
However, Dozier teaches (The present invention is a system and related method for dynamically characterizing nodes in a network and measuring the distance between them. The measured distance between two nodes identifies the similarities between the nodes based on one or more attributes of the nodes; paragraph [0009]) perform a distance analysis using the retrieved virtual machines and/or containers attributes to generate a distance matrix that identifies a distance between each virtual machines and/or containers and each other virtual machines and/or containers of the plurality of virtual machines and/or containers (A node in the network, N, may be a user, software agent, machine, a process, … each node is characterized by a vector of attributes; paragraphs [0010]-[0011], in this case, a node is a machine or a software; The scalar vector enables calculation of the similarity, or distance, between nodes by determining the difference of similar attributes … g matrix; paragraphs [0012]-[0016]); and perform the cluster analysis based on the distance matrix (cluster/subset of nodes based on their relative proximity; paragraph [0035]-[0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Dozier to the system of Huang because Dozier teaches a method that allows nodes (machines or software) to be grouped based on attributes of the nodes that are considered more or less important to provide action, activities, or information for user and/or consumption to similar-situated nodes (paragraphs [0015]-[0016]).

As to claim 2, Huang teaches apply the at least one security policy to the virtual machines and/or containers in each cluster (paragraph [0099] and [0101]).

As to claim 4, Huang teaches wherein the workload attributes correspond to parameters selected from a group consisting of virtual machines and/or containers parameters, operating system parameters, applications running inside virtual machines and/or containers, and partner provided attributes for virtual machines and/or containers (paragraph [0025]).
As to claim 5, although Huang and Dozier does not teach wherein the distance analysis comprises a Levenshtein algorithm, it is well known in the art that the Levenshtein algorithm is used to determine the distance between nodes. Therefore, it would have been obvious to one of ordinary skill in the art that the Levenshtein algorithm could be used by the system of Dozier to determine/analyze the distance between nodes (The present invention is a system and related method for dynamically characterizing nodes in a network and measuring the distance between them. The measured distance between two nodes identifies the similarities between the nodes based on one or more attributes of the nodes; paragraph [0009]).

As to claim 6, Huang teaches wherein the cluster analysis comprises one of a Gaussian-means cluster and an affinity propagation (paragraph [0100]).

As to claim 9, it is the same as the non-transitory machine-readable storage medium claim 1 above except this is a method claim, and therefore is rejected under the same ground of rejection.

As to claims 10 and 13-15, see rejections of claims 2 and 4-6 above, respectively.

As to claim 16, it is the same as the non-transitory machine-readable storage medium claim 1 above except this is a method claim, and therefore is rejected under the same ground of rejection.

As to claims 17 and 19-21, see rejections of claims 2 and 4-6 above, respectively.
Claim(s) 8, 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20170353499 A1) in view of Dozier et al. (US 2009/0070490 A1) further in view of Palshikar et al. (US 2015/0150087 A1).

As to claim 8, Huang does not teach monitor the workload attributes associated with the plurality of virtual machines and/or containers; and when there is a change in a workload attribute associated with a virtual machines and/or containers, reevaluate performing the distance analysis and the cluster analysis to determine cluster in which the virtual machines and/or containers to be grouped based on the change in the workload attribute.
However, Palshikar teaches monitor the workload attributes associated with the plurality of virtual machines and/or containers; and when there is a change in a workload attribute associated with a virtual machines and/or containers, applying the clustering algorithm to determine cluster in which the virtual machines and/or containers to be grouped based on the change in the workload attribute (paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Palshikar to the system of Huang and Dozier because Palshikar teaches a method that allows the security policy applied to a cluster are always effective to the VMs and/or containers in the cluster.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-6, 8-11, 13-17, 19-21 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chougule et al. (US 2019/0356697 A1) teaches a method for assigning security in networked computing environment by determine application type executing on the virtual machine, a security controller to determine if a security group exists for the application type, and a user interface to present a recommendation to create a security group for the application type when a security group does not exist for the application type. The security controller is further to add the virtual machine to the security group when the security group for the application type exists.
Sreedhar et al. (US 2020/0226271 A1) teaches a method for dynamically applying application security settings and policies based on workload properties.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
October 4, 2022